Citation Nr: 0507746	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-07 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
July 1974.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remands in September 2003 and December 
2004.  This matter was originally on appeal from a January 
2002 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Albuquerque, New Mexico.

In April 2003, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In the May 2004 Statement of Accredited Representative in 
Appealed Case, the veteran's representative presented 
argument that the veteran's lumbar spine condition was 
secondary to his service-connected Achilles tendon and 
requested an Independent Medical Evaluation (IME) to address 
that contention.  The only issue properly developed for 
appellate review by the Board is a claim for direct service 
connection for a lumbar spine disability.  A claim for 
secondary service connection is a separate issue governed by 
different regulations.  

While the Board notes that the January 2005 supplemental 
statement of the case briefly addresses secondary service 
connection in the last sentence, this does not constitute an 
adjudication of a claim for secondary service connection as 
the veteran has not been informed of his due process rights 
with regards to a possible appeal.  Therefore, to the extent 
the representative's statement can be interpreted as 
requesting that the secondary service connection claim be 
pursued, this issue is referred to the RO for appropriate 
action.


FINDING OF FACT

There is no competent medical evidence of record that shows 
that the veteran's low back disability is related to an 
incident of service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Board's September 2003 and December 2004 
Remands, the veteran was afforded a VA orthopedic examination 
which addressed the etiology of the veteran's current low 
back disability and evidence received since the March 2004 
statement of the case was reviewed.  Thereafter the veteran's 
claim was readjudicated and a supplemental statement of the 
case was issued.  Based on the foregoing actions, the Board 
finds that the RO complied with the Board's September 2003 
and December 2004 Remands.  Stegall v. West, 11 Vet. App. 268 
(1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In October 2001, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the October 2001 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to either send VA 
information describing additional evidence or to send the 
evidence itself to VA.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  In addition the Board notes that the 
October 2001 notice letter, which preceded the January 2002 
rating decision, satisfies the timing element of the 
Pelegrini decision for the veteran's claim on appeal.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial to the claimant.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and private treatment records identified by the 
veteran.  Further, the veteran was afforded two VA 
examinations in connection with his claim for service 
connection.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  If there is no 
evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran is seeking service connection for a lumbar spine 
disability that he contends was caused by spinal injections 
performed during surgery to repair an Achilles tendon in 
1972.

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for a 
lumbar spine disability.

The competent medical evidence of record shows that the 
veteran is currently diagnosed with L5-S1 spondylolisthesis, 
degenerative disc disease of the lumbar spine at L5-S1, and 
symptomatic lumbar disc bulging at L5 and L3-4.  The medical 
evidence shows that the veteran suffers from chronic back 
pain.  Thus, medical evidence of a current chronic disability 
is shown by the evidence of record.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

The service medical records are absent complaints, findings 
or diagnoses of any sort of back problem during service.  On 
the clinical examination for separation from service, the 
veteran's spine was evaluated as normal.  Thus, there is no 
medical evidence that shows that the veteran suffered from a 
lumbar spine disability during service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

The medical evidence of record also fails to show the onset 
of arthritis within the one- year presumptive period 
following the veteran's discharge from service.  38 C.F.R. §§ 
3.303, 3.307, 3.309.  Rather, the earliest documented 
evidence of degenerative disc disease is noted in 2001.

There is similarly no competent medical evidence of record 
that links the veteran's lumbar spine disability to an 
incident of service, including hyperbaric spinal anesthesia 
administered prior to the surgical repair of his Achilles 
tendon after injuring it attempting to jump over a fence in 
April 1972.  

A November 2001 VA examination report noted that the veteran 
complained of pain in his lower back for the last 10 years.  
The veteran also reported falling from a truck on his job two 
weeks before.  The veteran complained of constant pain, 
moderate in intensity, which on one occasion radiated to his 
right leg.  The veteran also complained of increased 
stiffness, weakness, fatigue and lack of endurance due to his 
condition.  The veteran reported that he had recently been to 
a general physician who diagnosed the veteran with three 
ruptured disks and recommended surgery or corticoid 
infiltration of the back.  After physical examination of the 
veteran, the examiner diagnosed symptomatic spondylolisthesis 
of L5 on S1, symptomatic degenerative disc disease of the 
lumbar spine at L5-S1, and symptomatic lumbar disc bulging at 
L5 and L3-4.

A February 2004 VA examination report noted that the veteran 
complained of an approximately 10-year onset of vague, 
paraspinous muscle pain primarily over the right buttock 
radiating up into the right paraspinous musculature of the 
lumbar spine.  The veteran related the pain as being due to 
multiple injections that he previously received while on 
active duty in approximately 1972.  The veteran also 
complained of daily, relatively continuous, non-radiating 
lower-than-the-thigh pain on the right.  The veteran reported 
being employed as a mechanic and complained of continuous 
aching pain while attempting to lift 30-40 pound objects.  
After physical examination of the veteran, the examiner 
diagnosed grade one L5-S1 spondylolisthesis, minimally to 
moderately symptomatic.  The examiner note no evidence of 
neurologic abnormality in any of the lumbar or sacral nerve 
roots on either the right or the left side.  The examiner 
noted that the veteran seemed to have some paraspinous muscle 
tenderness to deep palpation but that palpation over the 
right sciatic nerve failed to elicit symptoms.  All of the 
provocative signs for nerve stretch examination to the right 
lower extremity were negative.  

After a review of the veteran's claims file, the examiner 
requested the veteran to recollect the events surrounding his 
injury and his injections.  The examiner noted that 
hyperbaric spina anesthesia is a well-known technique still 
utilized wherein the medication placed within the spinal sac 
is slightly heavier than specific gravity of 1.0 thus sinking 
in the spinal canal below the level of the spinal fluid to 
give improved anesthesia to the lower lumbar and sacral nerve 
roots.  The examiner noted that this would have been an 
appropriate anesthetic technique for repair of the left 
Achilles tendon.  

The examiner reported that he was aware of no specific 
changes which have accrued with any number of spinal 
injections, whether the one documented for surgery or 
multiple other attempts as the veteran alleged, which would 
alter the spinal anatomy to produce an L5-S1 
spondylolisthesis.  The examiner opined that it was not at 
all likely that any previous administration of spinal 
anesthetic in 1972 had any pertinence to the symptoms which 
the veteran related nor to the radiographically apparent 
diagnosis which is documented by plain films.  In fact, the 
VA examiner stated that spondylolisthetic defects at that 
level were almost always congenital, were frequently 
asymptomatic until later in life, and then became gradually 
symptomatic to the accumulation of lifting and bending forces 
which are applied across the lumbar spine in the course of 
activities of daily living and work activities.  The examiner 
stated that the fact that the veteran had worked in very 
vigorous and physically demanding jobs certainly would lend 
credence to this being the etiology of his current pain.  

In addition, the veteran's treating physician, Dr. SAH, 
stated he had seen the veteran in July 2001 when an MRI of 
the lumbar spine revealed "bulging" discs at L3-4, 
herniated disc at L4-5 with the right nerve root being 
affected more than the left at both levels.  Dr. SAH stated 
that the veteran had symptoms of right sided sciatica at that 
time but that he was lost to follow up until April 2004 and 
had not had any treatment or a follow up MRI since.  Dr. SAH 
stated that some people complain of chronic low back pain 
after spinal anesthesia but that he had not seen sciatica 
associated with this and that the veteran's disc disease is 
degenerative in nature not specifically related to his 
untimely accident.  He also stated that he was not sure if 
the veteran complained of back pain before 2001 when he first 
saw him.  Dr. SAH opined that the veteran had MRI-verified 
degenerative lumbar disc disease but that he could not say 
that his condition was "more likely than not" associated 
with the spinal anesthesia.  Dr. SAH also stated that if the 
veteran had received care for back pain shortly after he 
sustained the fall, then he would be more likely to agree 
with him.

Although the veteran contends that his current lumbar spine 
disability is related to the spinal injections performed 
during his Achilles tendon repair, as a layman he is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for lumbar spine disability 
is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


